UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 11, 2010 SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. (Exact name of Company as specified in charter) Florida 000-28179 59-3404233 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) Kuanggong Road and Tiyu Road 10th Floor, Chengshi Xin Yong She, Tiyu Road, Xinhua District, Pingdingshan, Henan Province, China 467000 (Address of principal executive offices) +86-3752882999 (Company’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2 below). [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Forward Looking Statements This Form 8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant’s management as well as estimates and assumptions made by Registrant’s management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “project”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to Registrant or Registrant’s management identify forward looking statements.Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to Registrant’s industry, Registrant’s operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, projected, intended or planned. Although the Registrant believes that the expectations reflected in the forward-looking statements are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, the Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. Item 7.01Regulation FD Disclosure SinoCoking Coal and Coke Chemical Industries, Inc. (SCOK) (the “Company”) has engaged in a series of discussions with institutional investors and market professionals regarding potential investments in the Company to support its working capital needs.A copy of a “Company Overview”, which describes the Company’s business, prepared in order to facilitate those discussions, is furnished as an exhibit to this report.The Company Overview is dated as of February 2010.The Company has not undertaken to update the contents therein for subsequent events occurring through and up to the date of this current report on Form 8-K, and does not intend to provide any further update to the Company Overview. On March 11, 2010, as previously disclosed in the Company’s current report on Form 8-K filed on March 15, 2010, the Company consummated a subsequent closing of its private placement financing in which the Company sold and issued 6,162,376 of its units, at a purchase price of USD $6.00 per unit, to U.S. investors and non-U.S. persons, resulting in aggregate gross proceeds of approximately USD $37 million. Although the Company has used diligent efforts to support the accuracy of the furnished materials, such materials may not be relied upon by any party in connection with an investment in the Company.The materials contain forward-looking statements and other assumptions, and there can be no assurance that such expectations will be realized. Item 8.01Other Events See Item 7.01 above. Item 9.01Financial Statements and Exhibits. Exhibit Number Description SinoCoking Coal and Coke Chemical Industries, Inc. – (Company Overview February 2010) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC. Dated:March 19, 2010 By: /s/Jianhua Lv Jianhua Lv, Chief Executive Officer
